


EXHIBIT 10.2

WAIVER AND CONSENT UNDER AND THIRD AMENDMENT TO SECURITIES
PURCHASE AGREEMENT AND NOTES

THIS WAIVER AND CONSENT UNDER AND THIRD AMENDMENT TO SECURITIES PURCHASE
AGREEMENT AND NOTES (“Waiver and Consent”), dated as of January 15, 2008, is
entered into by and among Ascendia Brands, Inc. (the “Company”), Watershed
Capital Partners, L.P. and Watershed Capital Institutional Partners, L.P.
(together, the “Lenders”).

RECITALS

A.          The Company and the Lenders are parties to a Securities Purchase
Agreement dated as of February 9, 2007, as amended by the Waiver and First
Amendment dated as of April 20, 2007 and the Waiver and Second Amendment dated
as of July 27, 2007 (as amended, the “Securities Purchase Agreement”), pursuant
to which, among other things, the Lenders purchased certain Notes (as defined in
the Securities Purchase Agreement) issued by the Company.

B.           The Company has requested that Prencen purchase 26,500 shares of
the Company’s Series C Preferred Stock (the “Preferred Stock”) from the Company
and Prencen LLC convert its unsecured note dated November 19, 2007, of the
Company into a portion of such shares of Preferred Stock pursuant to the terms
and conditions set forth in the Securities Purchase Agreement (the "Preferred
Stock SPA") between the Company and Prencen LLC attached as Exhibit A hereto
(the “New Financing”).

C.           Pursuant to Section 15(h) of the Notes, the Lenders' prior consent
is required for the issuance of the Preferred Stock and the execution and
delivery by the Company of the Preferred Stock SPA and the other transaction
documents executed in connection therewith or with respect thereto (together
with the Preferred Stock SPA, collectively the "Preferred Stock Documents"), and
pursuant to Section 5(b) of the Notes the Lenders are entitled to require the
Company to redeem all or any portion of the Notes in connection with such
transaction.

D.          The Lenders are willing (a) to waive the rights they have with
respect to their rights to require the Company to redeem the Notes, (b) to
consent to the issuance of the Preferred Stock and the deletion of the holders
exchange right in Section 3(e) of the Other Notes, (c) to waive any default that
may result pursuant to Section 4(m) of the Securities Purchase Agreement and
Section 11 of the Notes due to the failure by the Company to maintain the
Required Reserve Amount, to the extent provided in Section 2(b) below, and (d)
to amend the Notes and the Securities Purchase Agreement as provided herein, in
each case subject to the terms and conditions of this Waiver and Consent.

E.           Pursuant to Section 4(c) of the Securities Purchase Agreement, the
Company is required to timely file all reports required to be filed with the SEC
pursuant to the 1934 Act and as of the date hereof the Company has not filed its
Quarterly Report on Form 10-Q (a “10-Q”) for the thirteen and thirty-nine week
periods ended November 24, 2007 (the “Filing Default”). The Company has
requested that the Lenders waive their right under Section 2 of the Notes to

1

--------------------------------------------------------------------------------




increase the interest due on the Notes to 15% per annum (the “Increase”) as a
consequence of the Filing Default until January 31, 2008 or such earlier time as
the 10-Q is filed with the SEC.

F.           The Lenders are willing to waive the Increase in the interest rate
as a consequence of this Filing Default and the Lenders are willing to extend
the time for filing the 10-Q, subject to the terms and conditions of this Waiver
and Consent.

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1.           Defined Terms. Unless otherwise defined herein, capitalized terms
used in this Waiver and Consent shall have the meanings, if any, assigned to
them in the Securities Purchase Agreement or the Notes, as applicable.

2.           Waivers and Consent.

(a)          Subject to and upon the terms and conditions hereof, the Lenders
hereby (i) consent, as provided in Section 15(h) of the Notes, to the issuance
of the Preferred Stock and to the amendments set forth in Section 3 below, (ii)
waive their rights to require the Company to redeem all or any portion of the
Notes pursuant to Section 5(b) of the Notes and (iii) waive any rights to
participate in the purchase of the Preferred Stock that may be triggered by the
New Financing pursuant to Section 4(o) of the Securities Purchase Agreement, but
in the case of each of clauses (i), (ii) and (iii) of this Section 2(a), solely
to the extent such rights are triggered by the issuance of the Preferred Stock
or any shares issuable upon conversion thereof. Each Lender hereby acknowledges
and agrees that none of the New Financing or any conversion of the Preferred
Stock by the Prencen Entities into Common Stock that is then held by the Prencen
Entities or their Affiliates shall be deemed to constitute (1) a “Fundamental
Transaction” (as such term is defined in the Notes) under any of the Notes or
(2) a “Change of Control” (as such term is defined in the Notes) under any of
the Notes. Each Lender hereby waives any and all notices relating to the New
Financing that it may be entitled to under any of the Notes.

(b)           Subject to and upon the terms and conditions hereof, the Lenders
hereby waive any default that may exist due to the failure of the Company to
maintain the Required Reserve Amount as required by Section 4(m) of the
Securities Purchase Agreement and Section 11 of the Notes; provided that such
waiver shall terminate (with no further action on the part of any Person) upon
the filing of the Charter Amendment (as defined below). Notwithstanding anything
to the contrary provided herein, the waivers set forth in Section 2(a) and this
Section 2(b) shall immediately terminate (with no further action on the part of
any Person) if (i) within five Business Days following the closing date of the
issuance of the Preferred Stock under the Preferred Stock SPA, the Company does
not receive the consents of the holders of a majority of the outstanding voting
securities of the Company in the form attached hereto as Exhibit B (the
"Transaction Stockholder Consent") authorizing the amendment of the Certificate
of Incorporation of the Company to increase the authorized number of shares of
Common Stock of the Company from 1,000,000,000 shares of Common Stock to
3,000,000,000 shares of Common Stock, (ii) the Company fails to prepare and file
with the SEC, as

2

--------------------------------------------------------------------------------




promptly as practicable after the closing of the issuance of the Preferred Stock
under the Preferred Stock SPA, but in no event later than the date 20 calendar
days after such closing, an information statement (the "Information Statement"),
at the expense of the Company, informing the stockholders of the Company's
receipt of the Transaction Stockholder Consent, (iii) in the event that the SEC
elects to review the Information Statement, the Company does not use its
reasonable best efforts to cause the Information Statement to become effective
as soon as possible, (iv) in the event that the SEC does not elect to review the
Information Statement, the Information Statement is not effective within two
months following the date of the closing for the issuance of the Preferred Stock
under the Preferred Stock SPA, or (v) the Company fails to file an amendment to
its Certificate of Incorporation (the "Charter Amendment") increasing the number
of authorized shares from 1,000,000,000 to 3,000,000,000 within five (5)
Business Days following the effective date of the Information Statement.

(c)          Subject to and upon the terms and conditions hereof, (i) the
Lenders hereby waive the right pursuant to Section 2 of the Notes to the
Increase by reason of the Filing Default and (ii) the Lenders and the Company
agree to extend until January 31, 2008 the date by which the Company is required
to file with the SEC its 10-Q for the thirteen and thirty-nine week periods
ended November 24, 2007; it being understood that in the event such 10-Q(s) are
not filed with the SEC by such date, effective as of such date, the Lenders
shall be entitled to receive, subject to the Intercreditor Agreement, the
Increase from the date of the Filing Default until such time as the 10-Q is
filed with the SEC.

(d)          Nothing contained herein shall be deemed a waiver of or change to
any provision of the Securities Purchase Agreement, the Notes or any of the
other Transaction Documents other than as expressly provided in Sections 2(a)
and 2(b). For the avoidance of doubt, the Lenders are not waiving compliance
with or changing other provisions of such documents, including without
limitation, the anti-dilution provisions of Section 7 of the Notes.

3.           Amendments.

(a) The Notes are hereby amended by:

(i)           deleting Section 3(e) of the Notes in its entirety;

(ii)          deleting Section 15(h)(iv)(B) in its entirety and replacing it
with the words “Intentionally Omitted.”

(iii)         deleting the last paragraph of Section 15(h) and replacing it with
the following:

“Notwithstanding the foregoing, no consent of any Watershed Fund shall be
required pursuant to this Section 15(h) unless (x) on the applicable date of
determination, the Watershed Funds own in the aggregate at least 50% of the
original principal amount (without regard to any capitalized interest added to
such

3

--------------------------------------------------------------------------------




principal amount as of such date of determination) of the Watershed Notes or (y)
the Watershed Facility has not been repaid in full.”

(iv)         deleting the words “Section 3(e) (Holder’s Right of Exchange)” from
Section 17(ix).

(v)          deleting Section 29(c) in its entirety and replacing it with the
following:

“Approved Stock Plan” means (i) any employee benefit plan or (ii) an employment
agreement (other than any such agreements with any director or employee of any
Prencen Fund (as defined in the Preferred Stock SPA) (other than, in the case of
directors of the Company, agreements with such directors that are the same as,
or less favorable to such directors than, agreements with the Company's
directors generally)), which in either case has been approved by the Board of
Directors of the Company, pursuant to which the Company's securities may be
issued to any employee, officer or director for services provided to the Company
or any of its Subsidiaries."

(b) The Securities Purchase Agreement is hereby amended by:

(i)           deleting the words “Trigger Date” from the first line of Section
4(o)(iii) and replacing them with the words “Closing Date".

4.           Representations and Warranties. (a)   The Company hereby represents
and warrants to the Lenders as follows:

(i)           The execution, delivery and performance by the Company of this
Waiver and Consent and the Preferred Stock Documents have been duly authorized
by all necessary corporate and other action and do not and will not require any
registration with, consent or approval of, notice to or action by, any Person
(including without limitation any Governmental Authority) in order to be
effective and enforceable. The Securities Purchase Agreement, the Notes and the
other Transaction Documents as amended by this Waiver and Consent constitute the
legal, valid and binding obligations of the Company, enforceable against it in
accordance with their respective terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, or similar laws affecting the enforcement
of creditors' rights generally or by equitable principles relating to
enforceability.

(ii)          The Company is entering into this Waiver and Consent on the basis
of its own investigation and for its own reasons, without reliance upon the
Lenders or any other Person.

(iii)         Other than the Filing Default and the failure to maintain the
Required Reserve Amount as described in Section 2(b) hereof, no default exists
under any Transaction Document.

4

--------------------------------------------------------------------------------




(iv)        To the knowledge of the Company, as of the date hereof and as of the
closing of the issuance of the Preferred Stock, Prencen Lending LLC is and will
be the sole record owner of the Other Notes and Prencen LLC is the sole record
owner of the Prencen Equity Documents (as defined in the Other Waiver), and each
of Prencen LLC and Prencen Lending LLC is able to validly execute the Other
Waiver.

(v)         The issuance of the Preferred Stock does not violate any indenture,
instrument, contract or agreement by which the Company or any of its
Subsidiaries are bound or any applicable law (excluding any rules and
regulations of the American Stock Exchange).

(vi)         Contemporaneously with entering into this Waiver and Consent, the
Company is also entering into the Waiver attached hereto as Exhibit C (the
“Other Waiver”).

(vii)       Upon giving effect to the issuance of the Preferred Stock, the
capitalization of the Company shall be as described on Schedule 4(a)(vii)
attached hereto.

(b)          As of the date hereof, each of the Lenders (severally and not
jointly) represents as to itself only that it has not transferred any of the
Notes that it purchased from the Company on the Closing Date.

5.           Reservation of Rights. The Company acknowledges and agrees that the
execution and delivery by the Lenders of this Waiver and Consent, shall not be
deemed to create a course of dealing or otherwise obligate the Lenders to
forbear or enter into waivers under the same, similar or any other circumstances
in the future.

6.           Board Observation Rights.  For so long as the Lenders hold in
aggregate at least 25% of the initial principal amount of the Notes, the Lenders
shall have the right to designate one (1) non-voting observer (the "Watershed
Observer") to the board of directors of the Company (the "Board"). The Watershed
Observer shall have the right to attend all meetings of the Board and all
meetings of any committees thereof, either in person or by telephone, and to
receive copies of all notices, minutes, consents and other materials that the
Company provides to its Board and/or any committee thereof. The Watershed
Observer may be required to acknowledge in writing that he or she is bound by
confidentiality requirements that are substantially similar to those that apply
to directors on the Board (except that (x) such Watershed Observer may disclose
any such confidential information to the Lenders and their Affiliates and (y)
such confidentiality terms shall have customary exclusions found in
confidentiality agreements, shall have terms as reasonably agreed between the
Company and the Watershed Observer and in no event shall such restriction last
longer than one year or restrict the Lenders use of such information) and shall
not be entitled to attend any portion of a meeting for which counsel to the
company has determined such exclusion is necessary to preserve a legal privilege
for the benefit of the Company.

7.            Preferred Stock Documents. The final executed versions of the
Preferred Stock SPA, the Certificate of Designations (as defined in the
Preferred Stock SPA) and the Registration Rights Agreement Amendment (as defined
in the Preferred Stock SPA) shall be in the form attached hereto as Exhibit A, D
and E, respectively.

5

--------------------------------------------------------------------------------




8.            Miscellaneous.

(a)          Except as expressly set forth herein, all terms, covenants and
provisions of the Securities Purchase Agreement, the Notes and the other
Transaction Documents are in full force and effect and all references therein
and in the other Transaction Documents to such Securities Purchase Agreement
shall henceforth refer to the Securities Purchase Agreement after giving effect
to this Waiver and Consent. This Waiver and Consent shall be deemed incorporated
into, and a part of, the Securities Purchase Agreement and the Notes. This
Waiver and Consent is a Transaction Document.

(b)         This Waiver and Consent shall be binding upon and inure to the
benefit of the parties hereto and to the Securities Purchase Agreement and the
holders of the Notes and the respective successors and assigns of the forgoing.
No third party beneficiaries are intended in connection with this Waiver and
Consent.

(c)          This Waiver and Consent shall be governed by and construed in
accordance with the law of the State of New York.

(d)         This Waiver and Consent may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. Each of
the parties hereto understands and agrees that this document (and any other
document required herein) may be delivered by any party thereto either in the
form of an executed original or an executed original sent by facsimile
transmission.

(e)          In consideration of the Lenders’ execution and delivery of this
Waiver and Consent and in addition to all of the Company's other obligations
under the Transaction Documents, subject to the Intercreditor Agreement, the
Company shall defend, protect, indemnify and hold harmless each Lender and all
of its members, officers, directors, employees and direct or indirect investors
and any of the foregoing Persons' agents or other representatives (including,
without limitation, those retained in connection with the transactions
contemplated by this letter agreement) (collectively, the “Indemnitees”) from
and against any and all actions, causes of action, suits, claims, losses, costs,
penalties, fees, liabilities and damages, and expenses in connection therewith
(irrespective of whether any such Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys' fees
and disbursements (the “Indemnified Liabilities”), incurred by any Indemnitee as
a result of, or arising out of, or relating to (a) any misrepresentation or
breach of any representation or warranty made by the Company in this Waiver and
Consent, (b) any breach of any covenant, agreement or obligation of the Company
contained in this Waiver and Consent or (c) any cause of action, suit or claim
brought or made against such Indemnitee by a third party (including for these
purposes a derivative action brought on behalf of the Company and/or any of its
subsidiaries) and arising out of or resulting from (i) the execution, delivery,
performance or enforcement of this Waiver and Consent, the Preferred Stock
Documents and/or the transactions contemplated hereby or thereby or any other
certificate, instrument or document contemplated hereby or thereby, or (ii) the
status of a Lender (or any future transferee of the Notes or the Conversion
Shares) as an investor in or creditor of the Company. To the extent that the
foregoing undertaking by the Company may be unenforceable for any reason, the
Company

6

--------------------------------------------------------------------------------




shall, subject to the Intercreditor Agreement, make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.

(f)          The Company shall deliver to the Lenders a complete closing set
relating to the issuance of the Preferred Stock (including final executed copies
of all documents entered into or delivered pursuant to Section 7 of the
Preferred Stock SPA and the documents specified in Section 4(p) of the Preferred
Stock SPA) within 14 calendar days after the date hereof.

(g)         The Company shall deliver to the Lenders written notice in
accordance with Section 25(a) of the Notes of the change to the Conversion Price
pursuant to the anti-dilution provisions in Section 7 of the Notes.

(h)          Simultaneously with the closing of the Preferred Stock issuance
under the Preferred Stock SPA, the legal fees of Richards Kibbe & Orbe LLP in
the amount of $315,670.00 shall be paid in full by the Company by wire transfer
of immediately available funds.

(i)           Notwithstanding anything to the contrary provided herein, this
Waiver and Consent shall not be effective until the closing of the issuance of
the Preferred Stock under the Preferred Stock SPA and until each of the
following documents shall have been duly executed and delivered by the parties
thereto (and copies thereof have been delivered to the Lenders): (i) the Other
Waiver, in the form attached hereto as Exhibit C, (ii) the Third Amendment to,
and Waiver under, the First Lien Credit Agreement dated as of January 15, 2008
(the “Third Amendment to the First Lien Credit Agreement”), by and among the
Company, Wells Fargo Foothill, Inc., and the other parties thereto, in the form
attached hereto as Exhibit F, (iii) the Second Amendment to, and Waiver under,
the Second Lien Credit Agreement dated as of January15, 2008 (the “Second
Amendment to the Second Lien Credit Agreement”), by and among the Company,
Watershed Administrative, LLC, and the other parties thereto, in the form
attached hereto as Exhibit G, and (iv) the opinion of Kramer Levin Naftalis &
Frankel LLP, the Company's outside counsel, dated as of the date hereof, in the
form attached hereto as Exhibit H.

(j)           The Lenders hereby consent to (i) the Third Amendment to the First
Lien Credit Agreement and the provisions thereof, (ii) the Other Waiver and the
provisions thereof and (iii) the Second Amendment to the Second Lien Credit
Agreement and the provisions thereof.

7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed and delivered this Waiver
and Consent as of the date first above written.

ASCENDIA BRANDS, INC.

 

By:  /s/ Steven R. Scheyer

Name:  Steven R. Scheyer

Title:  President and Chief Executive Officer

 

WATERSHED CAPITAL PARTNERS, L.P.

By: WS Partners, L.L.C., as General Partner

By:  /s/ Meridee A. Moore

Name:  Meridee A. Moore

Title:  Senior Managing Member

 

WATERSHED CAPITAL INSTITUTIONAL PARTNERS, L.P.

By: WS Partners, L.L.C., as General Partner

By:  /s/ Meridee A. Moore

Name:  Meridee A. Moore

Title:  Senior Managing Member

 

8

--------------------------------------------------------------------------------